Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This appeal is prosecuted from an order of the Court below, granting a mandamus to compel the treasurer of Yuba county to pay an account allowed by the supervisors in favor of the county recorder.
In 1856, the Legislature passed an act requiring the recorder of Yuba county to transcribe certain records of the county. The third section of the act provides that the recorder shall receive for his services, “ pay out of the treasury, at the rate of twenty cents per folio of one hundred words, and he shall be allowed no further compensation whatever, for services under the act.”
The principal question involved is, whether outstanding warrants, drawn on the treasury in 1854 and 1855, are entitled to preference, or priority of payment, out of the revenues of 1856, over the account of the relator. The counsel for the relator contends, that inasmuch as the compensation allowed by the act for this special service, is not more than one-half of that which is allowed by law for similar services, the inference naturally arises that the Legislature intended the amount should be paid *101in cash, and that the act amounts to a special appropriation, which takes precedence of all other demands upon the treasury.
It has been repeatedly decided by this Court, that the Legislature may make su?ch disposition of county revenues as it may deem proper. While we have acknowledged the power, wo have at the same time expressed our unwillingness to give such a construction to legislative acts as would serve to impair the rights of third parties, unless express words were employed which irresistibly warranted the conclusion.
In the present case, there are no words in the act which tend to raise the presumption that the Legislature designed to postpone the other creditors of the county until the account of the relator was paid. Every appropriation is, in contemplation of law, to be paid in money, and the only inference to be drawn from the fact, that the Legislature specified as a compensation a sum less than what was usually allowed for such services, is, that they supposed the amount would be a sufficient compensation for the particular service required.
. Judgment reversed.